—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered November 27, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning credibility and the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Colabella, JJ.